t c memo united_states tax_court roger farmer petitioner v commissioner of internal revenue respondent docket no filed date roger farmer pro_se michelle or for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether petitioner is entitled to carry forward and net operating losses to the tax years at issue some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in arcadia california background petitioner operated a sole_proprietorship selling yachts during the years relevant to this case in he incurred a net_operating_loss nol of dollar_figure in petitioner incurred another nol in the amount of dollar_figure petitioner carried the nol’s forward and because of additional nol’s incurred in and the losses were carried forward to the years in issue and petitioner did not carry the and nol’s back to prior years nor did he make an election to waive carryback to prior years if petitioner had carried the and nol’s back they would have been fully absorbed in respondent’s determination in the notice_of_deficiency includes the allowance of the carryforward of the and losses and their full absorption in respondent disallowed the and nol’s in and contending that petitioner failed to first carry the losses back and also failed to make an election to waive the carryback petitioner admitted that the nol's were carried forward erroneously petitioner contended that if the nol’s are disallowed for and he should be entitled to carry them back for refund to the proper years and under the mitigation provisions of the code alternatively he contended that the refund should offset the deficiencies herein under some equitable_recoupment theory discussion individuals are permitted to carry net operating losses from one taxable_year to another sec_172 in general taxpayers who sustain nol’s must first carry such losses back years and if unabsorbed by those years then forward years sec_172 and however the taxpayer may elect to relinquish the entire carryback period and simply carry the loss forward for succeeding years sec_172 to make this election the statute expressly requires the taxpayer to file the election to relinquish the carryback period by the due_date including extensions of time for filing the taxpayer’s return for the taxable_year of the nol the election once made is irrevocable moreover the statute directs that the election shall be made in the manner prescribed by the secretary sec_172 such an election shall be made by a statement attached to the return or amended_return for the taxable_year the statement required shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer’s basis or entitlement for making the election sec_301_9100-12t temporary proced admin regs fed reg date redesignating sec temporary income_tax regs fed reg date petitioner did not file an election under sec_172 in addition it was agreed that if the and nol’s had been properly carried back both nol’s would have been entirely absorbed in the carryback period therefore we must conclude that petitioner is not entitled to any carryover to and petitioner argues that the mitigation provisions sec_1311 through apply in this circumstance and he should be allowed to carry back the nol’s to and respondent argues that the court is without jurisdiction to consider petitioner’s mitigation argument because the tax years and are not before the court and there has not been a determination as required under sec_1313 where applicable the mitigation provisions permit the correction of an item that is shown to be erroneous by a determination in an administrative or judicial proceeding relating to another year fruit of the loom inc v commissioner tcmemo_1994_492 affd 72_f3d_1338 7th cir if the mitigation provisions apply the taxable_income for the year of the error may be adjusted under sec_1314 sec_1311 in essence the mitigation provisions of the code act as an exception to the statute_of_limitations if the requirements of sec_1311 through are met a year closed by the statute_of_limitations can be reopened for the limited purposes of the mitigation sections in this case if mitigation were to apply it would mean reopening and in order to carry back the and nol’s however respondent determined deficiencies for and which petitioner petitioned for review we have jurisdiction only to redetermine the and deficiencies the mitigation provisions do not apply to and accordingly we lack jurisdiction to redetermine petitioner’s income_tax_liability for and sec_6214 finally petitioner requests that the refunds that would be generated as a result of the carrybacks to and apply as a credit to offset the tax_liability he owes for and petitioner is in effect raising the theory of equitable_recoupment putting aside questions of the court’s jurisdiction to apply equitable_recoupment see estate of mueller v commissioner __ f 3d __ 6th cir date affg 107_tc_189 it is not available in these circumstances equitable_recoupment may apply in certain circumstances to overcome the bar of the statute_of_limitations a claim of equitable_recoupment will lie only where the government has taxed a single transaction item or taxable_event under two inconsistent theories 494_us_596 n here there are no inconsistent theories of taxation involved if an nol is claimed in the wrong year it is not allowable and that is respondent’s consistent position therefore there is no basis for petitioner’s equitable_recoupment claim to reflect the foregoing decision will be entered for respondent
